616 F.2d 1054
Clovis Carl GREEN, Jr., Appellant,v.Carl WHITE et al., Appellees.In re Clovis Carl Green, Jr., Petitioner.
Nos. 80-1189, 80-8011.
United States Court of Appeals,Eighth Circuit.
Submitted March 5, 1980.Decided March 14, 1980.

Clovis Carl Green, Jr., pro se.
Before LAY, Chief Judge, GIBSON, Senior Circuit Judge, and McMILLIAN, Circuit Judge.
PER CURIAM.


1
This matter comes before the court on motion for leave to appeal in forma pauperis in several complaints consolidated in the District Court for the Eastern District of Missouri with the case of Clovis Carl Green, Jr. v. Carl White, et al., No. 79-1331-C(1).1


2
This court has examined the allegations in each of the complaints filed and has found them to be vague and conclusory and therefore frivolous on their face.  Petitioner is denied leave in each of the above actions to proceed in forma pauperis.


3
In addition to the denial of certification in the above actions, the district court, the Honorable H. Kenneth Wangelin presiding, entered an order pursuant to 28 U.S.C. § 1651(a) directing the clerks of the United States District Courts for the Eastern and Western Districts of Missouri:


4
(N)ot to accept for filing any writ, petition, complaint or motion from Inmate Green without prepayment of the requisite filing fee, and to return to Inmate Green any writ, petition, complaint or motion seeking leave to file and/or proceed in forma pauperis under 28 U.S.C. § 1915, with the notation "applicable filing fee must be paid", and to send to Inmate Green the current schedule of filing fees of this Court; and will further order Inmate Green to verify all pleadings, writs, petitions, complaints or motions ever submitted for filing to a United States District Court; to include in every writ, petition, complaint or motion filed, a list of all causes previously filed on the same, similar or related cause of action; to include in every writ, petition, complaint or motion a statement referring to this Court's opinion; and to send a copy of every writ, petition, complaint or motion filed in any federal court to the law clerk for the Chief Judge of the United States District Court for the Eastern District of Missouri, See Carter v. Telectron, Inc., 452 F.Supp. 944, 1003 (S.D.Tex., 1976).


5
Leave to appeal this order in forma pauperis is granted.  The injunction of the district court is ordered modified by deletion of the requirement that the petitioner pay a filing fee with every writ, petition or complaint or motion he files and that enjoins him from ever proceeding in forma pauperis under 28 U.S.C. § 1915.


6
Petitioner's abuse of in forma pauperis access to the courts by the filing of wholly unsubstantial pleadings is well documented.  See, e. g., Matter of Green, 586 F.2d 1247 (8th Cir. 1978), cert. denied, 440 U.S. 922, 99 S.Ct. 1249, 59 L.Ed.2d 475 (1979); Green v. Camper, No. 79-4055 CV-C (W.D. Mo.  Aug. 16, 1979).  This court takes judicial notice of this abuse.  Therefore, acting under our general supervisory power, we severely limit the circumstances under which future applications by petitioner for in forma pauperis status under 28 U.S.C. § 1915 will be entertained by the courts of this circuit.  Henceforth, the courts of this circuit will refuse to accept for filing any of petitioner's pleadings which are accompanied by applications for in forma pauperis status and affidavits of inability to pay the proper fees, except for those pleadings, if any, that specifically allege constitutional deprivation by reason of physical harm or threats thereof to petitioner's person.  In such cases, the usual procedure under 28 U.S.C. § 1915(a) will be followed: Upon filing an affidavit that he is unable to pay the proper fee, petitioner may request permission to proceed in forma pauperis; the district court, pursuant to 28 U.S.C. § 1915(d), may dismiss the petition or complaint without requiring a response if the allegation of poverty is untrue, or if in its judgment the pleading is frivolous on its face or malicious.  In all other cases, the clerks of the district court will file petitioner's pleadings only upon prepayment of the appropriate fee, cost, or security.


7
The remaining portion of the injunction is upheld, to the extent that it requires petitioner to verify all pleadings and to include within the pleading a list of any pleadings previously filed on the same, similar or related causes of action, and to send a copy of every pleading filed in the Eastern District of Missouri to the law clerk for the Chief Judge of the United States District Court for the Eastern District of Missouri.


8
The judgment of the district court is affirmed, as modified.  Petition for special court order is denied.  Motions for court orders in No. 80-8011 are denied on the basis of this order; permission to file petition for writ of mandamus therein is denied on the basis of this court's opinion in In re Green, 598 F.2d 1126 (8th Cir. 1979).



1
 The other complaints are entitled: (1) Green v. The Circuit Court of Cole County, et al.;  (2) Green v. Dennis, et al.;  (3) Green v. Swihart et al.  All complaints were formerly consolidated under 79 Misc. 64, bearing the title: In the Matter of the Suspected Contumacious Conduct of Clovis Carl Green, Jr